Exhibit 10.2

Execution Copy


GUARANTY AND SECURITY AGREEMENT
 


This GUARANTY AND SECURITY AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of February
18, 2014, among the Persons listed on the signature pages hereof as “Full
Grantors” or “Limited Grantor” and those additional entities that hereafter
become parties hereto by executing the form of Joinder attached hereto as Annex
1 (each, a “Grantor” and collectively, the “Grantors”), and DEUTSCHE BANK AG NEW
YORK BRANCH, a national banking association (“DB”), in its capacity as
administrative agent for the Secured Parties (in such capacity, together with
its successors and assigns in such capacity, “Agent”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Credit Agreement of even date herewith (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”) by and among Kronos Worldwide, Inc., as the borrower (the
“Borrower”), the lenders party thereto as “Lenders” (each of such Lenders,
together with its successors and permitted assigns, is referred to hereinafter
as a “Lender”), Agent, the Lenders have agreed to make certain financial
accommodations available to the Borrower from time to time pursuant to the terms
and conditions thereof; and
 
WHEREAS, Agent has agreed to act as agent for the benefit of the Secured Parties
in connection with the transactions contemplated by the Credit Agreement and
this Agreement;
 
WHEREAS, in order to induce the Lenders to enter into the Credit Agreement and
the other Loan Documents, to induce the Cash Management Banks to enter into the
Secured Cash Management Agreements and the Hedge Banks to enter into the Secured
Hedge Agreements, if any, and to induce the Lenders and each other applicable
Secured Party to make financial accommodations to the Borrower as provided for
in the Credit Agreement, the other Loan Documents, the Secured Cash Management
Agreements and the Secured Hedge Agreements, (a) each Grantor (other than the
Borrower) has agreed to guaranty the Guarantied Obligations, and (b) each
Grantor has agreed to grant to Agent, for the benefit of the Secured Parties, a
continuing security interest in and to the Collateral (or with respect to
Limited Grantor, the Limited Collateral) in order to secure the prompt and
complete payment, observance and performance of, among other things, the Secured
Obligations; and
 
WHEREAS, each Grantor (other than the Borrower) is a Subsidiary of the Borrower
and, as such, will benefit by virtue of the financial accommodations extended to
the Borrower by the Lenders and each other applicable Secured Party.
 
NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
1. Definitions; Construction.
 
(a) All initially capitalized terms used herein (including in the preamble and
recitals hereof) without definition shall have the meanings ascribed thereto in
the Credit Agreement.  Any terms (whether capitalized or lower case) used in
this Agreement that are defined in the Code shall be construed and defined as
set forth in the Code unless otherwise defined herein or in the Credit
Agreement; provided that to the extent that the Code is used to define any term
used herein and if such term is defined differently in different Articles of the
Code, the definition of such term contained in Article 9 of the Code shall
govern.  In addition to those terms defined elsewhere in this Agreement, as used
in this Agreement, the following terms shall have the following meanings:
 
(i) “ABL Collateral Agent” has the meaning specified in the Credit Agreement.
 
(ii) “ABL Collateral Agreement” means the guaranty and security agreements by
and among Kronos Canada, Inc., Borrower, Kronos Louisiana, Inc., Kronos (US),
Inc., and the ABL Collateral Agent.
 
(iii) “ABL Documents” means the ABL Facility, ABL Collateral Agreement and all
other instruments and agreements executed and delivered in connection therewith.
 
(iv) “ABL Obligations” means any obligations arising from the ABL Facility.
 
(v) “Account” means an account (as that term is defined in Article 9 of the
Code).
 
(vi) “Account Debtor” means an account debtor (as that term is defined in the
Code).
 
(vii) “Agent” has the meaning specified therefor in the preamble to this
Agreement.
 
(viii) “Agreement” has the meaning specified therefor in the preamble to this
Agreement.
 
(ix) “Books” means books and records (including each Grantor's Records
indicating, summarizing, or evidencing such Grantor's assets (including the
Collateral) or liabilities, each Grantor's Records relating to such Grantor's
business operations or financial condition, and each Grantor's goods or General
Intangibles related to such information).
 
(x) “Borrower” has the meaning specified therefor in the recitals to this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
(xi) “Chattel Paper” means chattel paper (as that term is defined in the Code),
and includes tangible chattel paper and electronic chattel paper.
 
(xii) “Code” means the New York Uniform Commercial Code, as in effect from time
to time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Agent's Security Interest on any Collateral is governed
by the Uniform Commercial Code as enacted and in effect in a jurisdiction other
than the State of New York, the term “Code” shall mean the Uniform Commercial
Code as enacted and in effect in such other jurisdiction solely for purposes of
the provisions thereof relating to such attachment, perfection, priority, or
remedies.
 
(xiii) “Collateral” has the meaning specified therefor in Section 3.  For the
avoidance of doubt, the use of the term “Collateral” with respect to Limited
Grantor shall be to the Limited Collateral.
 
(xiv) “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
(xv) “Control Agreement” means a control agreement, in form and substance
reasonably acceptable to Agent, executed and delivered by the applicable
Grantor, Agent, and the applicable securities intermediary (with respect to a
Securities Account) or bank (with respect to a Deposit Account) and establishing
the Agent’s “control” (as defined in the Code) with respect to the applicable
Deposit Account or Securities Account.
 
(xvi) “Controlled Account Agreements” means those certain cash management
agreements, in form and substance reasonably satisfactory to Agent, each of
which is executed and delivered by a Grantor, Agent, the ABL Collateral Agent
and one of the Controlled Account Banks.
 
(xvii) “Controlled Account Bank” has the meaning specified therefor in Section
7(f) of the ABL Collateral Agreement.
 
(xviii) “Copyrights” means any and all rights in any works of authorship,
including (A) copyrights and moral rights, (B) copyright registrations and
recordings thereof and all applications in connection therewith, (C) income,
license fees, royalties, damages, and payments now and hereafter due or payable
under and with respect thereto, including payments under all licenses entered
into in connection therewith and damages and payments for past, present, or
future infringements thereof, (D) the right to sue for past, present, and future
infringements thereof, and (E) all of each Grantor's rights corresponding
thereto throughout the world.
 
(xix) “Credit Agreement” has the meaning specified therefor in the recitals to
this Agreement.
 
(xx) “Deposit Account” means a deposit account (as that term is defined in the
Code).
 
 
 

--------------------------------------------------------------------------------

 
(xxi) “Distributions” means, collectively, with respect to each Grantor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Grantor in respect of
or in exchange for any or all of the Pledged Securities or Intercompany Notes.
 
(xxii) “Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.
 
(xxiii) “Foreclosed Grantor” has the meaning specified therefor in Section
2(i)(iv).
 
(xxiv) “General Intangibles” means general intangibles (as that term is defined
in the Code).
 
(xxv) “Grantor” and “Grantors” have the respective meanings specified therefor
in the preamble to this Agreement.
 
(xxvi) “Guarantied Obligations” means all of the Secured Obligations now or
hereafter existing, whether for principal, interest (including any interest that
accrues after the commencement of an Bankruptcy Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any such
Bankruptcy Proceeding), fees, Lender Expenses (including any fees or expenses
that accrue after the commencement of an Bankruptcy Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any such
Bankruptcy Proceeding), or otherwise, and any and all expenses (including
reasonable counsel fees and expenses) incurred by any Secured Party in enforcing
any rights under the any of the Loan Documents, Secured Hedge Agreements and
Secured Cash Management Agreements.  Without limiting the generality of the
foregoing, Guarantied Obligations shall include all amounts that constitute part
of the Guarantied Obligations and would be owed by the Borrower to any Secured
Party but for the fact that they are unenforceable or not allowable, including
due to the existence of a bankruptcy, reorganization, other Bankruptcy
Proceeding or similar proceeding involving the Borrower or any
Guarantor.  Notwithstanding the foregoing, the Guarantied Obligations of a
Credit Party shall not include any Excluded Swap Obligations of such Credit
Party.
 
(xxvii) “Guarantor” means each Grantor other than the Borrower.
 
 
 

--------------------------------------------------------------------------------

 
(xxviii) “Guaranty” means the guaranty set forth in Section 2 hereof.
 
(xxix) “Hedge Obligations” means all existing or future payment and other
obligations owing by any Grantor under any Secured Hedge
Agreements.  Notwithstanding the foregoing, the Hedge Obligations of a Credit
Party shall not include any Excluded Swap Obligations of such Credit Party.
 
(xxx) “Intellectual Property” means any and all Patents, Copyrights, Trademarks,
trade secrets, know-how, inventions (whether or not patentable), algorithms,
software programs (including source code and object code), processes, product
designs, industrial designs, blueprints, drawings, data, customer lists, URLs
and domain names, specifications, documentations, reports, catalogs, literature,
and any other forms of technology or proprietary information of any kind,
including all rights therein and all applications for registration or
registrations thereof.
 
(xxxi) “Intercompany Notes” means (i) the intercompany note issued by Kronos
International, Inc. to the Borrower, in the form shown in Schedule 3 and (ii)
all assignments, amendments, restatements, supplements, extensions, renewals,
replacements or modifications thereof.
 
(xxxii) “Inventory” means inventory (as that term is defined in the Code).
 
(xxxiii) “Investment Property” means any and all investment property (as that
term is defined in the Code) other than the Securities Collateral.
 
(xxxiv) “Joinder” means each Joinder to this Agreement executed and delivered by
Agent and each of the other parties listed on the signature pages thereto, in
substantially the form of Annex 1.
 
(xxxv) “Lender Expenses” means those expenses set forth in Section 10.3 of the
Credit Agreement.
 
(xxxvi) “Limited Collateral” means all of Limited Grantor’s right, title and
interest in and to the following, whether now owned or hereafter acquired or
arising and wherever located:  (a) 65% of the Capital Stock entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2) or any successor
regulation thereto) and (b) 100% of all other Capital Stock of Kronos Titan GmbH
(and any successor entity) and Kronos Denmark ApS (and any successor entity),
Distributions in connection with the foregoing, all Books evidencing, relating
to, or referring to any of the foregoing and all of the proceeds (as such term
is defined in the Code) and products, whether tangible or intangible, of any of
the foregoing.
 
(xxxvii) Limited Grantor” means Kronos International, Inc., a Delaware
corporation.
 
(xxxviii) “Negotiable Collateral” means instruments, promissory notes, drafts
and documents (as each such term is defined in the Code).
 
 
 

--------------------------------------------------------------------------------

 
(xxxix) “Organizational Documents” means, with respect to any person, (i) in the
case of any corporation, the certificate or articles of incorporation and
by-laws (or similar documents) of such person, (ii) in the case of any limited
liability company, the certificate of formation and operating agreement (or
similar documents) of such person, (iii) in the case of any limited partnership,
the certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person, (v) in any other
case, the functional equivalent of the foregoing and (vi) any shareholder,
voting trust or similar agreement between or among any holder of Capital Stock
of such person.
 
(xl) “Patents” means patents and patent applications, including (A) all
continuations, divisionals, continuations-in-part, re-examinations, reissues,
and renewals thereof and improvements thereon, (B) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past, present, or future infringements
thereof, (C) the right to sue for past, present, and future infringements
thereof, and (D) all of each Grantor's rights corresponding thereto throughout
the world.
 
(xli) “Pledge Amendment” has the meaning specified therefor in Section 9(a).
 
(xlii) “Pledged Securities” means, collectively, (i) (a) 100% of the Capital
Stock of Kronos Louisiana, Inc. (and any successor entity), Kronos (US), Inc.
(and any successor entity) and Kronos International, Inc. (and any successor
entity) and (b) (x) 65% of the Capital Stock entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2) or any successor regulation
thereto) and (y) 100% of all other Capital Stock of Kronos Canada, Inc. (and any
successor entity), Kronos Titan GmbH (and any successor entity) and Kronos
Denmark ApS (and any successor entity), and (ii) all of the Capital Stock
required to be pledged pursuant to Section 6.14 of the Credit Agreement,
Distributions in connection with the foregoing, all Books evidencing, relating
to, or referring to any of the foregoing and all of the proceeds (as such term
is defined in the Code) and products, whether tangible or intangible, of any of
the foregoing.
 
(xliii) “Proceeds” has the meaning specified therefor in Section 3(n).
 
(xliv) “Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Credit Party that has total assets exceeding $10,000,000 at the time the
relevant Guaranty or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
(xlv) “Receivables” means all of the following now owned or hereafter arising or
acquired assets of any Grantor:  (a) all Accounts; (b) all amounts at any time
payable to any Grantor in respect of the sale or other disposition of any
Account; (c) all interest, fees, late charges, penalties, collection fees, and
other amounts due or to become due or otherwise payable in connection with any
Account; (d) all payment intangibles; and (e) all other contract rights, Chattel
Paper, instruments, or other forms of rights to payment, in each case arising
from the sale, lease, or other disposition of Inventory, the licensing of
Inventory, the rendition of services, or otherwise related to any Accounts or
Inventory of a Grantor (including, choses in action, causes of action, or other
rights and claims against carriers or shippers, rights to indemnification, and
identifiable proceeds thereof, casualty or similar types of insurance, in each
case relating to Collateral and identifiable proceeds thereof).
 
 
 

--------------------------------------------------------------------------------

 
(xlvi) “Record” means information that is inscribed on a tangible medium or
which is stored in an electronic or other medium and is retrievable in
perceivable form.
 
(xlvii) “Securities Account” means a securities account (as that term is defined
in the Code).
 
(xlviii) “Securities Collateral” means, collectively, the Pledged Securities,
the Intercompany Notes, and the Distributions.
 
(xlix) “Security Interest” has the meaning specified therefor in Section 3.
 
(l) “Supporting Obligations” means supporting obligations (as such term is
defined in the Code).
 
(li) “Swap Obligation” means, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
 
(lii) “Trademarks” means any and all trademarks, trade names, registered
trademarks, trademark applications, service marks, registered service marks and
service mark applications, including (A) all renewals thereof, (B) all income,
royalties, damages and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
or dilutions thereof, (C) the right to sue for past, present and future
infringements and dilutions thereof, (D) the goodwill of each Grantor's business
symbolized by the foregoing or connected therewith, and (E) all of each
Grantor's rights corresponding thereto throughout the world.
 
(liii) “URL” means “uniform resource locator,” an internet web address.
 
(b) Unless the context of this Agreement clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the terms “includes” and  “including” are not limiting, and the term
“or” has, except where otherwise indicated, the inclusive meaning represented by
the phrase “and/or.”  The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement.  Section, subsection, clause,
schedule, and exhibit references herein are to this Agreement unless otherwise
specified.  Any reference in this Agreement to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein or in
the Credit Agreement).  The words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties.  Any reference herein to the satisfaction,
repayment, or payment in full of the Secured Obligations or the Guarantied
Obligations shall mean (i) the payment or repayment in full in immediately
available funds of (A) the principal amount of, and interest accrued with
respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (B) all Lender Expenses that have
accrued regardless of whether demand has been made therefor, (C) all fees or
charges that have accrued hereunder or under any other Loan Document, (ii) the
receipt by Agent of cash collateral in order to secure any other contingent
Secured Obligations or Guarantied Obligations for which a claim or demand for
payment has been made at such time that are reasonably expected to result in any
loss, cost, damage or expense (including reasonable attorneys' fees and legal
expenses), such cash collateral to be in the lesser of the amount of the demand
or claim or such amount as Agent reasonably determines is appropriate to secure
such contingent Secured Obligations or Guarantied Obligations, and (iii) the
payment or repayment in full in immediately available funds of all other Secured
Obligations or Guarantied Obligations (as the case may be) (including the
payment of any termination amount then applicable (or which would or could
become applicable as a result of the repayment of the other Obligations) under
Secured Hedge Agreements provided by Hedge Banks but only if the Secured Hedge
Agreement itself provides for termination or repayment of the Loan) other than
(A) unasserted contingent indemnification obligations and (B) Secured
Obligations under Secured Cash Management Agreements that are not then due and
owing (other than obligations under Secured Hedge Agreements specifically
provided in (iii) above.  Any reference herein to any Person shall be construed
to include such Person's successors and assigns.  Any requirement of a writing
contained herein shall be satisfied by the transmission of a Record.
 
 
 

--------------------------------------------------------------------------------

 
(c) All of the schedules and exhibits attached to this Agreement shall be deemed
incorporated herein by reference.
 
2. Guaranty.
 
(a) In recognition of the direct and indirect benefits to be received by
Guarantors from the proceeds of the Loans and the entering into of any Secured
Cash Management Agreement and any Secured Hedge Agreements and by virtue of the
financial accommodations to be made to the Borrower, each of the Guarantors,
jointly and severally, hereby unconditionally and irrevocably guarantees as a
primary obligor and not merely as a surety the full and prompt payment when due,
whether upon maturity, acceleration, or otherwise, of all of the Guarantied
Obligations.  If any or all of the Guarantied Obligations becomes due and
payable, each of the Guarantors, unconditionally and irrevocably, and without
the need for demand, protest, or any other notice or formality, promises to pay
such indebtedness to Agent, for the benefit of the Secured Parties, together
with any and all expenses (including Lender Expenses) that may be incurred by
any Secured Party in demanding, enforcing, or collecting any of the Guarantied
Obligations (including the enforcement of any collateral for such Guarantied
Obligations).  If claim is ever made upon any Secured Party for repayment or
recovery of any amount or amounts received in payment of or on account of any or
all of the Guarantied Obligations and any Secured Party repays all or part of
said amount by reason of any judgment, decree, or order of any court or
administrative body having jurisdiction over such payee or any of its property,
then and in each such event, each of the Guarantors agrees that any such
judgment, decree, order, settlement, or compromise shall be binding upon the
Guarantors, notwithstanding any revocation (or purported revocation) of this
Guaranty or other instrument evidencing any liability of any Grantor, and the
Guarantors shall be and remain liable to the aforesaid payees hereunder for the
amount so repaid or recovered to the same extent as if such amount had never
originally been received by any such payee.
 
(b) Additionally, each of the Guarantors unconditionally and irrevocably
guarantees the payment of any and all of the Guarantied Obligations to Agent,
for the benefit of the Secured Parties, whether or not due or payable by any
Credit Party upon the occurrence of any of the events specified in
Section 8.1(i) or (j) of the Credit Agreement, and irrevocably and
unconditionally promises to pay such indebtedness to Agent, for the benefit of
the Secured Parties, without the requirement of demand, protest, or any other
notice or other formality, in lawful money of the United States.
 
 
 

--------------------------------------------------------------------------------

 
(c) The liability of each of the Guarantors hereunder is primary, absolute, and
unconditional, and is independent of any security for or other guaranty of the
Guarantied Obligations, whether executed by any other Guarantor or by any other
Person, and the liability of each of the Guarantors hereunder shall not be
affected or impaired by (i) any payment on, or in reduction of, any such other
guaranty or undertaking, (ii) any dissolution, termination, or increase,
decrease, or change in personnel by any Grantor, (iii) any payment made to
Agent, or any other Secured Party on account of the Guarantied Obligations which
Agent or such other Secured Party repays to any Grantor pursuant to court order
in any bankruptcy, reorganization, arrangement, moratorium or other debtor
relief proceeding (or any settlement or compromise of any claim made in such a
proceeding relating to such payment), and each of the Guarantors waives any
right to the deferral or modification of its obligations hereunder by reason of
any such proceeding, or (iv) any action or inaction by Agent or any other
Secured Party or (v) any invalidity, irregularity, avoidability, or
unenforceability of all or any part of the Guarantied Obligations or of any
security therefor.
 
(d) This Guaranty includes all present and future Guarantied Obligations
including any under transactions continuing, compromising, extending,
increasing, modifying, releasing, or renewing the Guarantied Obligations,
changing the interest rate, payment terms, or other terms and conditions
thereof, or creating new or additional Guarantied Obligations after prior
Guarantied Obligations have been satisfied in whole or in part.  To the maximum
extent permitted by law, each Guarantor hereby waives any right to revoke this
Guaranty as to future Guarantied Obligations.  If such a revocation is effective
notwithstanding the foregoing waiver, each Guarantor acknowledges and agrees
that (i) no such revocation shall be effective until written notice thereof has
been received by Agent, (ii) no such revocation shall apply to any Guarantied
Obligations in existence on the date of receipt by Agent of such written notice
(including any subsequent continuation, extension, or renewal thereof, or change
in the interest rate, payment terms, or other terms and conditions thereof),
(iii) no such revocation shall apply to any Guarantied Obligations made or
created after such date to the extent made or created pursuant to a legally
binding commitment of any Lender or any other Secured Party in existence on the
date of such revocation, (iv) no payment by any Guarantor, the Borrower, or from
any other source, prior to the date of Agent's receipt of written notice of such
revocation shall reduce the maximum obligation of such Guarantor hereunder, and
(v) any payment by the Borrower or from any source other than such Guarantor
subsequent to the date of such revocation shall first be applied to that portion
of the Guarantied Obligations as to which the revocation is effective and which
are not, therefore, guarantied hereunder, and to the extent so applied shall not
reduce the maximum obligation of such Guarantor hereunder.  This Guaranty shall
be binding upon each Guarantor, its successors and assigns and inure to the
benefit of and be enforceable by Agent (for the benefit of the Secured Parties)
and its successors, transferees, or assigns.
 
 
 

--------------------------------------------------------------------------------

 
(e) The guaranty by each of the Guarantors hereunder is a guaranty of payment
and not of collection.  The obligations of each of the Guarantors hereunder are
independent of the obligations of any other Guarantor or Grantor or any other
Person and a separate action or actions may be brought and prosecuted against
one or more of the Guarantors whether or not action is brought against any other
Guarantor or Grantor or any other Person and whether or not any other Guarantor
or Grantor or any other Person be joined in any such action or actions.  Any
payment by any Grantor or other circumstance which operates to toll any statute
of limitations as to any Grantor shall operate to toll the statute of
limitations as to each of the Guarantors.
 
(f) Each of the Guarantors authorizes Agent and the other Secured Parties,
without notice or demand, and without affecting or impairing its liability
hereunder, from time to time to, but in each case only in accordance with the
terms of the Credit Agreement and other Loan Documents:
 
(i) change the manner, place, or terms of payment of, or change or extend the
time of payment of, renew, increase, accelerate, or alter:  (A) any of the
Guarantied Obligations (including any increase or decrease in the principal
amount thereof or the rate of interest or fees thereon); or (B) any security
therefor or any liability incurred directly or indirectly in respect thereof,
and this Guaranty shall apply to the Guarantied Obligations as so changed,
extended, renewed, or altered;
 
(ii) take and hold security for the payment of the Guarantied Obligations and
sell, exchange, release, impair, surrender, realize upon, collect, settle, or
otherwise deal with in any manner and in any order any property at any time
pledged or mortgaged to secure the Guarantied Obligations (including any of the
obligations of all or any of the Guarantors under this Guaranty) incurred
directly or indirectly in respect thereof or hereof, or any offset on account
thereof;
 
(iii) exercise or refrain from exercising any rights against any Grantor;
 
(iv) release or substitute any one or more endorsers, Guarantors, any Grantor,
or other obligors;
 
(v) settle or compromise any of the Guarantied Obligations, any security
therefor, or any liability (including any of those of any of the Guarantors
under this Guaranty) incurred directly or indirectly in respect thereof or
hereof, and may subordinate the payment of all or any part thereof to the
payment of any liability (whether due or not) of any Grantor to its creditors;
 
 
 

--------------------------------------------------------------------------------

 
(vi) apply any sums by whomever paid or however realized to any liability or
liabilities of any Grantor to Agent or any other Secured Party regardless of
what liability or liabilities of such Grantor remain unpaid;
 
(vii) consent to or waive any breach of, or any act, omission, or default under,
this Agreement, any other Loan Document, any Secured Cash Management Agreement,
any Secured Hedge Agreement, or any of the instruments or agreements referred to
herein or therein, or otherwise amend, modify, or supplement this Agreement, any
other Loan Document, any Secured Cash Management Agreement, any Secured Hedge
Agreement, or any of such other instruments or agreements; or
 
(viii) take any other action that could, under otherwise applicable principles
of law, give rise to a legal or equitable discharge of one or more of the
Guarantors from all or part of its liabilities under this Guaranty.
 
(g) It is not necessary for Agent or any other Secured Party to inquire into the
capacity or powers of any of the Guarantors or the officers, directors, partners
or agents acting or purporting to act on their behalf, and any Guarantied
Obligations made or created in reliance upon the professed exercise of such
powers shall be Guaranteed hereunder.
 
(h) Each Guarantor jointly and severally guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation, or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
Lender or any other Secured Party with respect thereto.  The obligations of each
Guarantor under this Guaranty are independent of the Guarantied Obligations, and
a separate action or actions may be brought and prosecuted against each
Guarantor to enforce such obligations, irrespective of whether any action is
brought against any other Guarantor or whether any other Guarantor is joined in
any such action or actions.  The liability of each Guarantor under this Guaranty
shall be absolute and unconditional irrespective of, and each Guarantor hereby
irrevocably waives any defense it may now or hereafter have in any way relating
to, any or all of the following:
 
(i) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto against Borrower or another Guarantor;
 
(ii) any change in the time, manner, or place of payment of, or in any other
term of, all or any of the Guarantied Obligations, or any other amendment or
waiver of or any consent to departure from any Loan Document, including any
increase in the Guarantied Obligations resulting from the extension of
additional credit;
 
(iii) any taking, exchange, release, or non-perfection of any Lien in and to any
Collateral, or any taking, release, amendment, waiver of, or consent to
departure from any other guaranty, for all or any of the Guarantied Obligations;
 
 
 

--------------------------------------------------------------------------------

 
(iv) the existence of any claim, set-off, defense, or other right that any
Guarantor may have at any time against any Person, including Agent or any of the
other Secured Parties;
 
(v) any defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guarantied Obligations or any
security therefor;
 
(vi) any right or defense arising by reason of any claim or defense based upon
an election of remedies by any Lender or any other Secured Party including any
defense based upon an impairment or elimination of such Guarantor's rights of
subrogation, reimbursement, contribution, or indemnity of such Guarantor against
any other Grantor or any guarantors or sureties;
 
(vii) any change, restructuring, or termination of the corporate, limited
liability company, or partnership structure or existence of any Grantor; or
 
(viii) any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Grantor or any other guarantor or surety.
 
(i) Waivers:
 
(i) Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require Agent or any other Secured
Party to (i) proceed against any other Grantor or any other Person, (ii) proceed
against or exhaust any security held from any other Grantor or any other Person,
or (iii) protect, secure, perfect, or insure any security interest or Lien on
any property subject thereto or exhaust any right to take any action against any
other Grantor, any other Person, or any collateral, or (iv) pursue any other
remedy in any Secured Party’s power whatsoever.  Each of the Guarantors waives
any defense based on or arising out of any defense of any Grantor or any other
Person, other than payment of the Guarantied Obligations to the extent of such
payment, based on or arising out of the disability of any Grantor or any other
Person, or the validity, legality, or unenforceability of the Guarantied
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any Grantor other than payment of the Guarantied Obligations
to the extent of such payment.  During the continuance of an Event of Default,
Agent may, at the election of the Required Lenders, foreclose upon any
Collateral held by Agent by one or more judicial or nonjudicial sales or other
dispositions, whether or not every aspect of any such sale is commercially
reasonable or otherwise fails to comply with applicable law or may exercise any
other right or remedy Agent or any other Secured Party may have against any
Grantor or any other Person, or any security, in each case, without affecting or
impairing in any way the liability of any of the Guarantors hereunder except to
the extent the Guarantied Obligations have been paid.
 
 
 

--------------------------------------------------------------------------------

 
(ii) Each of the Guarantors waives all presentments, demands for performance,
protests and notices, including notices of nonperformance, notices of protest,
notices of dishonor, notices of acceptance of this Guaranty, and notices of the
existence, creation, or incurring of new or additional Guarantied Obligations or
other financial accommodations.  Each of the Guarantors waives notice of any
Default or Event of Default under any of the Loan Documents.  Each of the
Guarantors assumes all responsibility for being and keeping itself informed of
each Grantor's financial condition and assets and of all other circumstances
bearing upon the risk of nonpayment of the Guarantied Obligations and the
nature, scope, and extent of the risks which each of the Guarantors assumes and
incurs hereunder, and agrees that neither Agent nor any other Secured Party
shall have any duty to advise any of the Guarantors of information known to them
regarding such circumstances or risks.
 
(iii) To the fullest extent permitted by applicable law, each Guarantor hereby
waives:  (A) any right to assert against any Secured Party, any defense (legal
or equitable), set-off, counterclaim, or claim which each Guarantor may now or
at any time hereafter have against the Borrower or any other party liable to any
Secured Party; (B) any defense, set-off, counterclaim, or claim, of any kind or
nature, arising directly or indirectly from the present or future lack of
perfection, sufficiency, validity, or enforceability of the Guarantied
Obligations or any security therefor; (C) any right or defense arising by reason
of any claim or defense based upon an election of remedies by any Secured Party
including any defense based upon an impairment or elimination of such
Guarantor's rights of subrogation, reimbursement, contribution, or indemnity of
such Guarantor against the Borrower or other guarantors or sureties; and (D) the
benefit of any statute of limitations affecting Borrower’s or any other
Guarantor's liability hereunder or the enforcement thereof, and any act which
shall defer or delay the operation of any statute of limitations applicable to
the Guarantied Obligations shall similarly operate to defer or delay the
operation of such statute of limitations applicable to such Guarantor's
liability hereunder.
 
(iv) No Guarantor will exercise any rights that it may now or hereafter acquire
against any Grantor or any other guarantor that arise from the existence,
payment, performance or enforcement of such Guarantor's obligations under this
Guaranty, including any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of Agent or any other Secured Party against any Grantor or any other
guarantor or any Collateral, whether or not such claim, remedy or right arises
in equity or under contract, statute or common law, including the right to take
or receive from any Grantor or any other guarantor, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
solely on account of such claim, remedy or right, unless and until all of the
Guarantied Obligations and all other amounts payable under this Guaranty shall
have been paid in full in cash.  If any amount shall be paid to any Guarantor in
violation of the immediately preceding sentence, such amount shall be held in
trust for the benefit of Agent, for the benefit of the Secured Parties, and
shall forthwith be paid to Agent to be credited and applied to the Guarantied
Obligations and all other amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of the Credit Agreement, or to be
held as Collateral for any Guarantied Obligations or other amounts payable under
this Guaranty thereafter arising.  Notwithstanding anything to the contrary
contained in this Guaranty, no Guarantor may exercise any rights of subrogation,
contribution, indemnity, reimbursement or other similar rights against, and may
not proceed or seek recourse against or with respect to any property or asset
of, any other Grantor (the “Foreclosed Grantor”), including after payment in
full of the Obligations, if all or any portion of the Obligations have been
satisfied in connection with an exercise of remedies in respect of the Capital
Stock of such Foreclosed Grantor whether pursuant to this Agreement or
otherwise.
 
 
 

--------------------------------------------------------------------------------

 
(v) Each of the Guarantors represents, warrants, and agrees that each of the
waivers set forth above is made with full knowledge of its significance and
consequences and that if any of such waivers are determined to be contrary to
any applicable law or public policy, such waivers shall be effective to the
maximum extent permitted by law.
 
(j) Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Credit Party to honor
all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this clause (j) of this Section 2 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this clause (j)
of this Section 2, or otherwise under this Guaranty, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the termination of this
Agreement pursuant to Section 23(a) of this Agreement.  Each Qualified ECP
Guarantor intends that this clause (j) of this Section 2 constitute, and this
clause (j) of this Section 2 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
3. Grant of Security.  Limited Grantor (with respect to the Limited Collateral
only) and each other Grantor (other than Limited Grantor) hereby unconditionally
grants, assigns, and pledges to Agent, for the benefit of the Secured Parties,
to secure the Secured Obligations, a continuing security interest (hereinafter
referred to as the “Security Interest”) in all of such Grantor's right, title,
and interest in and to the following, whether now owned or hereafter acquired or
arising and wherever located (the “Collateral”):
 
(a) Securities Collateral;
 
(b) Accounts;
 
(c) Inventory;
 
(d) all of such Grantor's Instruments, Chattel Paper (including all tangible and
electronic Chattel Paper) and other contracts, in each case to the extent
governing, evidencing, substituting for, arising from or constituting proceeds
of any Accounts, other Receivables, Inventory, or other Collateral;
 
(e) Deposit Accounts, money and Cash Equivalents;
 
(f) all contracts, documents of title, and other documents that evidence the
ownership of, right to receive or possess, or that otherwise relate to, any
Accounts, other Receivables , Inventory, or other Collateral, including
contracts, documents of title and other documents that relate to the acquisition
of, or sale or other disposition of , any Inventory, and all contracts,
documents of title, or other documents that arise from or constitute proceeds of
Accounts, other Receivables, Inventory, or other Collateral;
 
 
 

--------------------------------------------------------------------------------

 
(g) all guaranties, contracts of suretyship, insurance, letters of credit,
letter-of-credit rights, security and other credit enhancements (including
repurchase agreements), and Supporting Obligations, in each case in respect and
only in respect of the Accounts, other Receivables, Inventory, or other
Collateral, including (i) rights of stoppage in transit, replevin, repossession,
reclamation, and other rights and remedies of an unpaid vendor, and (ii)
deposits by and property of Account Debtors or other persons securing the
obligations of Account Debtors in respect of Accounts or other Receivables;
 
(h) all General Intangibles (other than Intellectual Property) to the extent
arising from or constituting proceeds of, any Accounts, other Receivables,
Inventory or other Collateral;
 
(i) other assets of such Grantor that now or hereafter come into the possession,
custody, or control of Agent (or its agent or designee) or any other Secured
Party to the extent arising from, relating to, or constituting proceeds of, any
Accounts, other Receivables, Inventory or other Collateral;
 
(j) all Investment Property (including securities, whether certificated or
uncertificated, Securities Accounts, security entitlements, commodity contracts,
or commodity accounts) and all monies, credit balances, deposits, and other
property of any Grantor now or hereafter held, or received by, or in transit to,
Agent (or its agent or designee) or any other Secured Party, any bank,
securities intermediary, depository, or other institution from or for the
account of any Grantor, whether for safekeeping, pledge, custody, transmission,
collection, or otherwise, in each case, to the extent arising from or
constituting proceeds of Accounts, other Receivables, Inventory, or other
Collateral;
 
(k) all claims under policies of casualty insurance and all proceeds of casualty
insurance, in each case, payable by reason of loss or damage to any, Accounts,
other Receivables, Inventory or other Collateral and all proceeds of casualty
insurance;
 
(l) to the extent not otherwise described above, all Receivables;
 
(m) all Books evidencing, relating to, or referring to any of the foregoing; and
 
(n) all of the proceeds (as such term is defined in the Code) and products,
whether tangible or intangible, of any of the foregoing (the “Proceeds”).
 
4. Security for Secured Obligations.  The Security Interest created hereby
secures the payment and performance of the Secured Obligations, whether now
existing or arising hereafter.  Without limiting the generality of the
foregoing, this Agreement secures the payment of all amounts which constitute
part of the Secured Obligations and would be owed by Grantors, or any of them,
to any Secured Party, but for the fact that they are unenforceable or not
allowable (in whole or in part) as a claim in a Bankruptcy Proceeding involving
any Grantor due to the existence of such Bankruptcy Proceeding.
 
 
 

--------------------------------------------------------------------------------

 
5. Grantors Remain Liable.  Anything herein to the contrary notwithstanding,
(a) each of the Grantors shall remain liable under the contracts and agreements
included in the Collateral to perform all of the duties and obligations
thereunder to the same extent as if this Agreement had not been executed,
(b) the exercise by Agent or any other Secured Party of any of the rights
hereunder shall not release any Grantor from any of its duties or obligations
under such contracts and agreements included in the Collateral, and (c) none of
the Secured Parties shall have any obligation or liability under such contracts
and agreements included in the Collateral by reason of this Agreement, nor shall
any Secured Party be obligated to perform any of the obligations or duties of
any Grantors thereunder or to take any action to collect or enforce any claim
for payment assigned hereunder.  Until an Event of Default shall occur and be
continuing, except as otherwise provided in this Agreement, the Credit
Agreement, or any other Loan Document, Grantors shall have the right to
possession and enjoyment of the Collateral for the purpose of conducting the
ordinary course of their respective businesses, subject to and upon the terms
hereof and of the Credit Agreement and the other Loan Documents.
 
6. Representations and Warranties.  In order to induce Agent to enter into this
Agreement for the benefit of the Secured Parties, each Grantor makes the
following representations and warranties to the Secured Parties which shall be
true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and such representations and warranties shall
survive the execution and delivery of this Agreement:
 
(a) The name (within the meaning of Section 9-503 of the Code) and jurisdiction
of organization of each Grantor is set forth on Schedule 1 (as such Schedule may
be updated from time to time to reflect changes resulting from transactions
permitted under the Loan Documents).
 
(b) The chief executive office of each Grantor is located at the address
indicated on Schedule 1 (as such Schedule may be updated from time to time to
reflect changes resulting from transactions permitted under the Loan Documents).
 
(c) Each Grantor's tax identification numbers and organizational identification
numbers, if any, are identified on Schedule 1 (as such Schedule may be updated
from time to time to reflect changes resulting from transactions permitted under
the Loan Documents).
 
(d) Set forth on Schedule 2 (as such Schedule may be updated from time to time
and provided that Grantors comply with Section 8(c) hereof) is a listing of all
of Grantors' (other than the Limited Grantor’s) Deposit Accounts and Securities
Accounts, in each case that constitute Collateral, including, with respect to
each bank or securities intermediary (a) the name and address of such Person,
and (b) the account numbers of the Deposit Accounts or Securities Accounts that
constitute Collateral maintained with such Person.
 
(e) This Agreement creates a valid security interest in the Collateral of each
Grantor, to the extent a security interest therein can be created under the
Code, securing the payment of the Secured Obligations.  Except to the extent a
security interest in the Collateral cannot be perfected by the filing of a
financing statement under the Code, all filings and other actions necessary or
desirable to perfect and protect such security interest have been duly taken or
will have been taken upon the filing of financing statements listing each
applicable Grantor, as a debtor, and Agent, as secured party, in the
jurisdictions listed next to such Grantor's name on Schedule 4.  Upon the making
of such filings and the taking of such actions, Agent shall have a first
priority perfected security interest (subject only to Permitted Liens) in the
Collateral of each Grantor to the extent such security interest can be perfected
by the filing of a financing statement and the taking of such actions.  All
action by any Grantor necessary to protect and perfect such security interest on
each item of Collateral has been duly taken.
 
 
 

--------------------------------------------------------------------------------

 
(f) No consent, approval, authorization, or other order or other action by, and
no notice to or filing with, any Governmental Authority or any other Person is
required for the grant of a Security Interest by such Grantor in and to the
Collateral pursuant to this Agreement or for the execution, delivery, or
performance of this Agreement by such Grantor.
 
(g) Each Grantor represents and warrants that all of the Pledged Securities
existing on the date hereof have been, and to the extent any Pledged Securities
are hereafter issued, such Pledged Securities will be, upon such issuance, duly
authorized, validly issued and fully paid and non-assessable to the extent
applicable.  There is no amount or other obligation owing by any Grantor to any
issuer of the Pledged Securities in exchange for or in connection with the
issuance of the Pledged Securities or any Grantor’s status as a partner or a
member of any issuer of the Pledged Securities.
 
(h) Each Grantor is, and as to all Collateral acquired by it from time to time
after the date hereof such Grantor will be, the owner of all Collateral free of
any Lien or other right, title or interest of any Person (other than Permitted
Liens), and each Grantor shall defend the Collateral against all claims and
demands of all Persons at any time claiming the same or any interest therein
adverse to the Agent.
 
(i) As of the date hereof, there is no financ­ing state­ment (or similar
statement or instrument of registration under the law of any juris­diction)
covering or purporting to cover any interest of any kind in the Collateral
(other than financing state­ments filed in respect of Permitted Liens), and so
long as the termination of this Agreement has not occurred pursuant to Section
23(a) of this Agreement, each Grantor will not execute or authorize to be filed
in any public office any financing state­ment (or similar statement or
instrument of registra­tion under the law of any jurisdiction) or state­ments
relating to the Collateral, except financ­ing statements filed or to be filed in
respect of and covering the security interests granted hereby by such Grantor or
in connection with Permitted Liens.
 
7. Delivery of Collateral Securities Collateral; Perfection of Uncertificated
Securities Collateral.
 
(a) Each Grantor represents and warrants that all certificates, agreements or
instruments representing or evidencing the Securities Collateral in existence on
the date hereof have been delivered to the Agent in suitable form for transfer
by delivery or accompanied by duly executed instruments of transfer or
assignment in blank and that the Agent has a perfected first priority security
interest therein.  Each Grantor hereby agrees that all certificates, agreements
or instruments representing or evidencing Securities Collateral acquired by such
Grantor after the date hereof shall promptly (but in any event within five days
after receipt thereof by such Grantor) be delivered to and held by or on behalf
of the Agent pursuant hereto.  All certificated Securities Collateral shall be
in suitable form for transfer by delivery or shall be accompanied by duly
executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to the Agent.  The Agent shall have the right,
at any time upon the occurrence and during the continuance of any Event of
Default, to endorse, assign or otherwise transfer to or to register in the name
of the Agent or any of its nominees or endorse for negotiation any or all of the
Securities Collateral, without any indication that such Securities Collateral is
subject to the security interest hereunder.  In addition, upon the occurrence
and during the continuance of an Event of Default, the Agent shall have the
right at any time to exchange certificates representing or evidencing Securities
Collateral for certificates of smaller or larger denominations.
 
 
 

--------------------------------------------------------------------------------

 
(b) Each Grantor represents and warrants that the Agent has a perfected first
priority security interest in all uncertificated Pledged Securities pledged by
it hereunder that are in existence on the date hereof.  Each Grantor hereby
agrees that if any of the Pledged Securities are at any time not evidenced by
certificates of ownership, then each applicable Grantor shall promptly, to the
extent permitted by applicable law, (i) cause the issuer to execute and deliver
to the Agent an acknowledgment of the pledge of such Pledged Securities
substantially in the form of Exhibit 1 hereto or such other form that is
reasonably satisfactory to the Agent, (ii) if necessary or desirable to perfect
a security interest in such Pledged Securities, cause such pledge to be recorded
on the equityholder register or the books of the issuer, execute any customary
pledge forms or other documents necessary or appropriate to complete the pledge
and give the Agent the right to transfer such Pledged Securities under the terms
hereof, (iii) upon reasonable request by the Agent, provide to the Agent an
opinion of counsel, in form and substance reasonably satisfactory to the Agent,
confirming such pledge and perfection thereof, and (iv) after the occurrence and
during the continuance of an Event of Default, upon request by the Agent, (A)
cause the Organizational Documents of each such issuer that is a Subsidiary of
the Borrower to be amended to provide that such Pledged Securities shall be
treated as “securities” for purposes of Article 8 of the Code and (B) cause such
Pledged Securities to become certificated and delivered to the Agent in
accordance with the provisions of Section 9(a).
 
8. Covenants.  Each Grantor, jointly and severally, covenants and agrees with
Agent that from and after the date of this Agreement and until the date of
termination of this Agreement in accordance with Section 24:
 
(a) Possession of Collateral.  In the event that any Collateral, including
Proceeds, is evidenced by or consists of Negotiable Collateral, Investment
Property, or Chattel Paper having an aggregate value or face amount of
$1,000,000 or more for all such Negotiable Collateral, Investment Property, or
Chattel Paper, the Grantors shall promptly (and in any event within five (5)
Business Days after acquisition thereof), notify Agent thereof, and if and to
the extent that perfection or priority of Agent's Security Interest is dependent
on or enhanced by possession, the applicable Grantor, promptly (and in any event
within five (5) Business Days) after request by Agent, shall execute such other
documents and instruments as shall be requested by Agent or, if applicable,
endorse and deliver physical possession of such Negotiable Collateral,
Investment Property, or Chattel Paper to Agent, together with such undated
powers (or other relevant document of transfer reasonably acceptable to Agent)
endorsed in blank as shall be requested by Agent, and shall do such other acts
or things deemed necessary or desirable by Agent to protect Agent's Security
Interest therein;
 
 
 

--------------------------------------------------------------------------------

 
(b) Chattel Paper.
 
(i) Promptly (and in any event within five (5) Business Days) after request by
Agent, each Grantor (other than Limited Grantor) shall take all steps reasonably
necessary to grant Agent control of all electronic Chattel Paper in accordance
with the Code and all “transferable records” as that term is defined in Section
16 of the Uniform Electronic Transaction Act and Section 201 of the federal
Electronic Signatures in Global and National Commerce Act as in effect in any
relevant jurisdiction, to the extent that such electronic Chattel Paper governs,
evidences, substitutes for, arises from or constitutes proceeds of any Accounts,
other Receivables, Inventory, or other Collateral and the aggregate value or
face amount of such electronic Chattel Paper equals or exceeds $1,000,000;
 
(ii) If any Grantor retains possession of any Chattel Paper or instruments
(which retention of possession shall be subject to the extent permitted hereby
and by the Credit Agreement), promptly upon the request of Agent, such Chattel
Paper and instruments shall (if not marked with a legend in favor of ABL
Collateral Agent to the extent the ABL Facility is then outstanding and prior to
the payment in full of the ABL Facility as provided for in the Intercreditor
Agreement) be marked with the following legend:  “This writing and the
obligations evidenced or secured hereby are subject to the Security Interest of
Deutsche Bank AG New York Branch, as Agent for the benefit of the Secured
Parties”;
 
(c) Control Agreements.
 
(i) Except to the extent otherwise excused by clause (iii) below, each Grantor
(other than Limited Grantor) shall obtain an authenticated Control Agreement
(which may include a Controlled Account Agreement), from each bank maintaining a
Deposit Account or Securities Account for such Grantor in each case that
constitutes Collateral;
 
(ii) Except to the extent otherwise excused by clause (iii) below, each Grantor
(other than Limited Grantor) shall obtain an authenticated Control Agreement,
from each securities intermediary holding any financial assets to or for any
Grantor, or maintaining a Securities Account for such Grantor, in each case that
constitutes Collateral; and
 
(iii) Other than (i) an aggregate amount of not more than $500,000 at any one
time and (ii) amounts deposited into Deposit Accounts specially and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for any Grantor’s or its Subsidiaries’ employees, no Grantor (other than
Limited Grantor) will make, acquire, or permit to exist Investments, cash or
Cash Equivalents to be held on behalf of Grantor by a bank or securities
intermediary, in each case that would constitute Collateral unless Grantor and
the applicable bank or securities intermediary have entered into Control
Agreements with Agent governing such Collateral in order to perfect (and further
establish) Agent’s Security Interest in such Collateral.
 
 
 

--------------------------------------------------------------------------------

 
(d) Government Contracts.  Other than Accounts the aggregate value of which does
not at any one time exceed $1,000,000, if any Account arises out of a contract
or contracts with the United States of America or any department, agency, or
instrumentality thereof, Grantors (other than Limited Grantor) shall promptly
(and in any event within five (5) Business Days of the creation thereof) notify
Agent thereof and, promptly (and in any event within five (5) Business Days)
after request by Agent, execute any instruments or take any steps reasonably
required by Agent in order that all moneys due or to become due under such
contract or contracts shall be assigned to Agent, for the benefit of the Secured
Parties, and shall provide written notice thereof under the Assignment of Claims
Act or other applicable law;
 
(e) Transfers and Other Liens.  Grantors shall not (i) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, any of the Collateral, except as expressly permitted by the Credit
Agreement or any other Loan Document, or (ii) create or permit to exist any Lien
upon or with respect to any of the Collateral of any Grantor, except for
Permitted Liens.  The inclusion of Proceeds in the Collateral shall not be
deemed to constitute Agent's consent to any sale or other disposition of any of
the Collateral except as expressly permitted in this Agreement or the other Loan
Documents;
 
(f) Name, Etc.  No Grantor will change its name, organizational identification
number, jurisdiction of organization or organizational identity; provided, that
Grantor may change its name upon at least five (5) Business Days prior written
notice to Agent of such change.
 
(g) ABL Agent.                      In the event any Grantor takes any action to
grant or perfect a Lien in favor of the ABL Collateral Agent in any assets
(other than granting “control” over any ABL Priority Collateral to the ABL
Collateral Agent including, without limitation, actions to perfect security
interests in Deposit Accounts, Chattel Paper, or Negotiable Collateral, in each
case that constitute ABL Priority Collateral), such Grantor, as applicable,
shall also take such action to grant or perfect a Lien in favor of the Agent to
secure the Secured Obligations.
 
9. Securities Collateral Provisions.
 
(a) Pledge of Additional Securities Collateral.     Each Grantor shall, upon
obtaining any Securities Collateral of any person, accept the same in trust for
the benefit of the Agent and promptly (but in any event within five (5) days
after receipt thereof) deliver to the Agent a pledge amendment, duly executed by
such Grantor, in form and substance reasonably satisfactory to Agent (each a,
“Pledge Amendment”), and the certificates and other documents required under
Section 7(a) and Section 7(b) hereof in respect of the additional Securities
Collateral which are to be pledged pursuant to this Agreement, and confirming
the attachment of the Lien hereby created on and in respect of such additional
Securities Collateral.  Each Grantor hereby authorizes the Agent to attach each
Pledge Amendment to this Agreement and agrees that all Securities Collateral
listed on any Pledge Amendment delivered to the Agent shall for all purposes
hereunder be considered Collateral.
 
(b) Voting Rights; Distributions; etc.
 
 
 

--------------------------------------------------------------------------------

 
(i) So long as no Event of Default shall have occurred and be continuing:
 
(A) Each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the Credit
Agreement or any other document evidencing the Obligations; provided, however,
that no Grantor shall in any event exercise such rights in any manner which
could reasonably be expected to have a Material Adverse Effect.
 
(B) Each Grantor shall be entitled to receive and retain, and to utilize free
and clear of the Lien hereof, any and all Distributions, but only if and to the
extent made in accordance with the provisions of the Credit Agreement; provided,
however, that any and all such Distributions consisting of rights or interests
in the form of securities shall be forthwith delivered to the Agent to hold as
Collateral and shall, if received by any Grantor, be received in trust for the
benefit of the Agent, be segregated from the other property or funds of such
Grantor and be promptly (but in any event within five days after receipt
thereof) delivered to the Agent as Collateral in the same form as so received
(with any necessary endorsement).
 
(ii) So long as no Event of Default shall have occurred and be continuing, the
Agent shall be deemed without further action or formality to have granted to
each Grantor all necessary consents relating to voting rights and shall,
if necessary, upon written request of any Grantor and at the sole cost and
expense of the Grantors, from time to time execute and deliver (or cause to be
executed and delivered) to such Grantor all such instruments as such Grantor may
reasonably request in order to permit such Grantor to exercise the voting and
other rights which it is entitled to exercise pursuant to Section 9(b)(i)(A)
hereof and to receive the Distributions which it is authorized to receive and
retain pursuant to Section 9(b)(i)(B) hereof.
 
(iii) Upon the occurrence and during the continuance of any Event of Default:
 
(A) All rights of each Grantor to exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 9(b)(i)(A)
hereof shall immediately cease, and all such rights shall thereupon become
vested in the Agent, which shall thereupon have the sole right to exercise such
voting and other consensual rights.
 
(B) All rights of each Grantor to receive Distributions which it would otherwise
be authorized to receive and retain pursuant to Section 9(b)(i)(B) hereof shall
immediately cease and all such rights shall thereupon become vested in the
Agent, which shall thereupon have the sole right to receive and hold as
Collateral such Distributions.
 
(iv) Each Grantor shall, at its sole cost and expense, from time to time execute
and deliver to the Agent appropriate instruments as the Agent may request in
order to permit the Agent to exercise the voting and other rights which it may
be entitled to exercise pursuant to Section 9(b)(iii)(A) hereof and to receive
all Distributions which it may be entitled to receive under Section 9(b)(iii)(B)
hereof.
 
 
 

--------------------------------------------------------------------------------

 
(v) All Distributions which are received by any Grantor contrary to the
provisions of Section 9(b)(i)(B) hereof shall be received in trust for the
benefit of the Agent, shall be segregated from other funds of such Grantor and
shall immediately be paid over to the Agent as Collateral in the same form as so
received (with any necessary endorsement).
 
(c) Defaults, etc.      Each Grantor hereby represents and warrants that (i)
such Grantor is not in default in the payment of any portion of any mandatory
capital contribution, if any, required to be made under any agreement to which
such Grantor is a party relating to the Pledged Securities pledged by it, and
such Grantor is not in violation of any other provisions of any such agreement
to which such Grantor is a party, or otherwise in default or violation
thereunder, (ii) no Securities Collateral pledged by such Grantor is subject to
any defense, offset or counterclaim, nor have any of the foregoing been asserted
or alleged against such Grantor by any person with respect thereto, and (iii) as
of the date hereof, there are no certificates, instruments, documents or other
writings (other than the Organizational Documents and certificates representing
such Pledged Securities that have been delivered to the Agent) which evidence
any Pledged Securities of such Grantor.
 
(d) Certain Agreements of Grantors As Issuers and Holders of Capital Stock.
 
(i) In the case of each Grantor which is an issuer of Securities Collateral,
such Grantor agrees to be bound by the terms of this Agreement relating to the
Securities Collateral issued by it and will comply with such terms insofar as
such terms are applicable to it.
 
(ii) In the case of each Grantor which is a partner, shareholder or member, as
the case may be, in a partnership, limited liability company or other entity,
such Grantor hereby consents to the extent required by the applicable
Organizational Document to the pledge by each other Grantor, pursuant to the
terms hereof, of the Pledged Securities in such partnership, limited liability
company or other entity and, upon the occurrence and during the continuance of
an Event of Default, to the transfer of such Pledged Securities to the Agent or
its nominee and to the substitution of the Agent or its nominee as a substituted
partner, shareholder or member in such partnership, limited liability company or
other entity with all the rights, powers and duties of a general partner,
limited partner, shareholder or member, as the case may be.
 
10. Relation to Credit Agreement.  In the event of any conflict between any
provision in this Agreement and a provision in the Credit Agreement, such
provision of the Credit Agreement shall control.
 
11. Further Assurances.
 
(a) Each Grantor agrees that from time to time, at its own expense, such Grantor
will promptly execute and deliver all further instruments and documents, and
take all further action, that Agent may reasonably request, in order to perfect
and protect the Security Interest granted hereby, to create, perfect or protect
the Security Interest purported to be granted hereby or to enable Agent to
exercise and enforce its rights and remedies hereunder with respect to any of
the Collateral.
 
 
 

--------------------------------------------------------------------------------

 
(b) Each Grantor authorizes the filing by Agent of financing or continuation
statements, or amendments thereto, and such Grantor will execute and deliver to
Agent such other instruments or notices, as Agent may reasonably request, in
order to perfect and preserve the Security Interest granted or purported to be
granted hereby.
 
(c) Each Grantor authorizes Agent at any time and from time to time to file,
transmit, or communicate, as applicable, financing statements and amendments
(i) describing the Collateral by any description which reasonably approximates
the description contained in this Agreement, (ii) describing the Collateral as
being of equal or lesser scope or with greater detail, or (iii) that contain any
information required by part 5 of Article 9 of the Code for the sufficiency or
filing office acceptance.  Each Grantor also hereby ratifies any and all
financing statements or amendments previously filed by Agent in any
jurisdiction.
 
(d) Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement filed in connection with this Agreement without the prior written
consent of Agent, subject to such Grantor's rights under Section 9-509(d)(2) of
the Code.
 
12. Agent's Right to Perform Contracts, Exercise Rights, etc.  Upon the
occurrence and during the continuance of an Event of Default and in connection
with the enforcement of Agent’s rights hereunder, Agent (or its designee)
(a) may proceed to perform any and all of the obligations of any Grantor
contained in any contract, lease, or other agreement and exercise any and all
rights of any Grantor therein contained as fully as such Grantor itself could,
and (b) shall have the right to request that any Capital Stock that is pledged
hereunder be registered in the name of Agent or any of its nominees.
 
13. Agent Appointed Attorney-in-Fact.  Each Grantor hereby irrevocably appoints
Agent its attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, at such time as an Event
of Default has occurred and is continuing under the Credit Agreement, to take
any action and to execute any instrument which Agent may reasonably deem
necessary or advisable to accomplish the purposes of this Agreement, including:
 
(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any other Collateral of such Grantor;
 
(b) to receive and open all mail addressed to such Grantor (other than Limited
Grantor) and to notify postal authorities to change the address for the delivery
of mail to such Grantor to that of Agent;
 
(c) to receive, indorse, and collect any drafts or other instruments, documents,
Negotiable Collateral or Chattel Paper that constitute Collateral;
 
(d) to file any claims or take any action or institute any proceedings which
Agent may deem necessary or desirable for the collection of any of the
Collateral of such Grantor or otherwise to enforce the rights of Agent with
respect to any of the Collateral; and
 
 
 

--------------------------------------------------------------------------------

 
(e) to repair, alter, or supply goods, if any, necessary to fulfill in whole or
in part the purchase order of any Person obligated to such Grantor (other than
Limited Grantor) in respect of any Account of such Grantor.
 
To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof.  This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.
 
14. Agent May Perform.  If any Grantor fails to perform any agreement contained
herein after written notice from Agent and a reasonable opportunity to cure as
reasonably determined by the Agent, Agent may itself perform, or cause
performance of, such agreement, and the reasonable expenses of Agent incurred in
connection therewith shall be payable, jointly and severally, by Grantors.
 
15. Agent's Duties.  The powers conferred on Agent hereunder are solely to
protect Agent's interest in the Collateral, for the benefit of the Secured
Parties, and shall not impose any duty upon Agent to exercise any such
powers.  Except for the safe custody of any Collateral in its actual possession
and the accounting for moneys actually received by it hereunder, Agent shall
have no duty as to any Collateral or as to the taking of any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
Collateral.  Agent shall be deemed to have exercised reasonable care in the
custody and preservation of any Collateral in its actual possession if such
Collateral is accorded treatment substantially equal to that which Agent accords
its own property.
 
16. Collection of Accounts, General Intangibles and Negotiable Collateral.  At
any time upon the occurrence and during the continuance of an Event of Default
and in connection with the enforcement of Agent’s rights hereunder, Agent or
Agent's designee may (a) notify Account Debtors of any Grantor (other than
Limited Grantor) that the Accounts, General Intangibles, Chattel Paper or
Negotiable Collateral (in each case, that constitute Collateral) of such Grantor
have been assigned to Agent, for the benefit of the Secured Parties, or that
Agent has a security interest therein, and (b) collect the Accounts, General
Intangibles and Negotiable Collateral (in each case, that constitute Collateral)
of any Grantor (other than Limited Grantor) directly, and any collection costs
and expenses shall constitute part of such Grantor's Secured Obligations under
the Loan Documents.
 
 
 

--------------------------------------------------------------------------------

 
17. Remedies.  Upon the occurrence and during the continuance of an Event of
Default:
 
(a) Agent may, and, at the instruction of the Required Lenders, shall exercise
in respect of the Collateral, in addition to other rights and remedies provided
for herein, in the other Loan Documents, or otherwise available to it, all the
rights and remedies of a secured party on default under the Code or any other
applicable law.  Without limiting the generality of the foregoing, each Grantor
expressly agrees that, in any such event, Agent without demand of performance or
other demand, advertisement or notice of any kind (except a notice specified
below of time and place of public or private sale) to or upon any Grantor or any
other Person (all and each of which demands, advertisements and notices are
hereby expressly waived to the maximum extent permitted by the Code or any other
applicable law), may take immediate possession of all or any portion of the
Collateral and (i) require Grantors to, and each Grantor hereby agrees that it
will at its own expense and upon request of Agent forthwith, assemble all or
part of the Collateral as directed by Agent and make it available to Agent at
one or more locations where such Grantor regularly maintains Inventory, and
(ii) without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of Agent's
offices or elsewhere, for cash, on credit, and upon such other terms as Agent
may deem commercially reasonable.  Each Grantor agrees that, to the extent
notification of sale shall be required by law, at least ten (10) days
notification by mail to the applicable Grantor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification and specifically such notification shall
constitute a reasonable “authenticated notification of disposition” within the
meaning of Section 9-611 of the Code.  Agent shall not be obligated to make any
sale of Collateral regardless of notification of sale having been given.  Agent
may adjourn any public sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned.  Each Grantor agrees that (A) the
internet shall constitute a "place" for purposes of Section 9-610(b) of the Code
and (B) to the extent notification of sale shall be required by law,
notification by mail of the URL where a sale will occur and the time when a sale
will commence at least ten (10) days prior to the sale shall constitute a
reasonable notification for purposes of Section 9-611(b) of the Code.  Each
Grantor agrees that any sale of Collateral to a licensor pursuant to the terms
of a license agreement between such licensor and a Grantor is sufficient to
constitute a commercially reasonable sale (including as to method, terms,
manner, and time) within the meaning of Section 9-610 of the Code.
 
(b) Agent is hereby granted a license or other right to use, without liability
for royalties or any other charge, each Grantor's Intellectual Property,
including but not limited to, any labels, Patents, Trademarks, trade names,
URLs, domain names, industrial designs, Copyrights, and advertising matter,
whether owned by any Grantor or with respect to which any Grantor has rights
under license, sublicense, or other agreements (including any Intellectual
Property License), as it pertains to the Collateral solely for purposes of
preparing for sale, advertising for sale and selling any Collateral.
 
 
 

--------------------------------------------------------------------------------

 
(c) Agent may, in addition to other rights and remedies provided for herein, in
the other Loan Documents, or otherwise available to it under applicable law and
without the requirement of notice to or upon any Grantor or any other Person
(which notice is hereby expressly waived to the maximum extent permitted by the
Code or any other applicable law), (i) with respect to any Grantor's Deposit
Accounts that constitute Collateral in which Agent's Security Interests are
perfected by control under Section 9-104 of the Code, instruct the bank
maintaining such Deposit Account for the applicable Grantor to pay the balance
of such Deposit Account to or for the benefit of Agent, and (ii) with respect to
any Grantor's Securities Accounts that constitute Collateral in which Agent's
Security Interests are perfected by control under Section 9-106 of the Code,
instruct the securities intermediary maintaining such Securities Account for the
applicable Grantor to (A) transfer any cash in such Securities Account to or for
the benefit of Agent, or (B) liquidate any financial assets in such Securities
Account that are customarily sold on a recognized market and transfer the cash
proceeds thereof to or for the benefit of Agent.
 
(d) Any cash held by Agent as Collateral and all cash proceeds received by Agent
in respect of any sale of, collection from, or other realization upon all or any
part of the Collateral shall be applied against the Secured Obligations in the
order set forth in the Credit Agreement.   In the event the proceeds of
Collateral are insufficient to satisfy all of the Secured Obligations in full,
each Grantor shall remain jointly and severally liable for any such deficiency.
 
(e) Each Grantor hereby acknowledges that the Secured Obligations arise out of a
commercial transaction, and agrees that if an Event of Default shall occur and
be continuing Agent shall have the right to an immediate writ of possession
without notice of a hearing.  Agent shall have the right to the appointment of a
receiver for the properties and assets of each Grantor, and each Grantor hereby
consents to such rights and such appointment and hereby waives any objection
such Grantor may have thereto or the right to have a bond or other security
posted by Agent.
 
18. Remedies Cumulative.  Each right, power, and remedy of Agent or any other
Secured Party as provided for in this Agreement, the other Loan Documents, any
Secured Cash Management Agreement or any Secured Hedge Agreement now or
hereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power,
or remedy provided for in this Agreement, the other Loan Documents, any Secured
Cash Management Agreement or any Secured Hedge Agreement or now or hereafter
existing at law or in equity or by statute or otherwise, and the exercise or
beginning of the exercise by Agent or any other Secured Party, of any one or
more of such rights, powers, or remedies shall not preclude the simultaneous or
later exercise by Agent or such other Secured Party of any or all such other
rights, powers, or remedies.
 
19. Marshaling. Agent  shall not be required to marshal any present or future
collateral security (including but not limited to the Collateral) for, or other
assurances of payment of, the Secured Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order,
and all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising.  To the extent that
it lawfully may, each Grantor hereby agrees that it will not invoke any law
relating to the marshaling of collateral which might cause delay in or impede
the enforcement of Agent's rights and remedies under this Agreement or under any
other instrument creating or evidencing any of the Secured Obligations or under
which any of the Secured Obligations is outstanding or by which any of the
Secured Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.
 
 
 

--------------------------------------------------------------------------------

 
20. Indemnity and Expenses.
 
(a) Each Grantor agrees to indemnify Agent and the other Secured Parties from
and against all claims, lawsuits and liabilities (including reasonable
attorneys' fees) growing out of or resulting from this Agreement (including
enforcement of this Agreement) or any other Loan Document to which such Grantor
is a party, except claims, losses or liabilities resulting from the gross
negligence or willful misconduct of the party seeking indemnification as
determined by a final non-appealable order of a court of competent
jurisdiction.  This provision shall survive the termination of this Agreement
and the Credit Agreement and the repayment of the Secured Obligations.
 
(b) Grantors, jointly and severally, shall, upon demand, pay to Agent all the
Lenders Expenses which Agent may incur in connection with (i) the administration
of this Agreement, (ii) the custody, preservation, use or operation of, or, upon
an Event of Default, the sale of, collection from, or other realization upon,
any of the Collateral in accordance with this Agreement and the other Loan
Documents, (iii) the exercise or enforcement of any of the rights of Agent
hereunder or (iv) the failure by any Grantor to perform or observe any of the
provisions hereof.
 
21. Merger, Amendments; Etc.  THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.  No waiver of
any provision of this Agreement, and no consent to any departure by any Grantor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by Agent, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.  No
amendment of any provision of this Agreement shall be effective unless the same
shall be in writing and signed by Agent and each Grantor to which such amendment
applies.
 
22. Addresses for Notices.  All notices and other communications provided for
hereunder shall be given in the form and manner and delivered to Agent at its
address specified in the Credit Agreement, and to any of the Grantors at their
respective addresses specified in the Credit Agreement, or, as to any party, at
such other address as shall be designated by such party in a written notice to
the other party.
 
 
 

--------------------------------------------------------------------------------

 
23. Continuing Security Interest: Assignments under Credit Agreement.
 
(a) This Agreement shall create a continuing security interest in the Collateral
and shall (i) remain in full force and effect until the Secured Obligations have
been paid in full in accordance with the provisions of the Credit Agreement,
(ii) be binding upon each Grantor, and their respective successors and assigns,
and (iii) inure to the benefit of, and be enforceable by, Agent, and its
successors, transferees and assigns.  Without limiting the generality of the
foregoing clause (iii), any Lender may, in accordance with the provisions of the
Credit Agreement, assign or otherwise transfer all or any portion of its rights
and obligations under the Credit Agreement to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to such Lender herein or otherwise.  Upon payment in full of the Secured
Obligations in accordance with the provisions of the Credit Agreement, the
Guaranty made and the Security Interest granted hereby shall terminate and all
rights to the Collateral shall revert to Grantors or any other Person entitled
thereto.  At such time, upon the Borrower's request and at Borrower’s sole cost
and expense, Agent will authorize the filing of appropriate termination
statements to terminate such Security Interest.  No transfer or renewal,
extension, assignment, or termination of this Agreement or of the Credit
Agreement, any other Loan Document, or any other instrument or document executed
and delivered by any Grantor to Agent nor any other loans made by any Lender to
the Borrower, nor the taking of further security, nor the retaking or
re-delivery of the Collateral to Grantors, or any of them, by Agent, nor any
other act of the Secured Parties, or any of them, shall release any Grantor from
any obligation, except a release or discharge executed in writing by Agent in
accordance with the provisions of the Credit Agreement.  Agent shall not by any
act, delay, omission or otherwise, be deemed to have waived any of its rights or
remedies hereunder, unless such waiver is in writing and signed by Agent and
then only to the extent therein set forth.  A waiver by Agent of any right or
remedy on any occasion shall not be construed as a bar to the exercise of any
such right or remedy which Agent would otherwise have had on any other occasion.
 
(b) Each Grantor agrees that, if any payment made by any Grantor or other Person
and applied to the Secured Obligations is at any time annulled, avoided, set,
aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid, or the proceeds of any Collateral
are required to be returned by Agent or any Secured Party to such Grantor, its
estate, trustee, receiver or any other party, including any Grantor, under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, any Lien or other Collateral securing
such liability shall be and remain in full force and effect, as fully as if such
payment had never been made. If, prior to any of the foregoing, (i) any Lien or
other Collateral securing such Grantor's liability hereunder shall have been
released or terminated by virtue of the foregoing clause (a), or (ii) any
provision of the Guaranty hereunder shall have been terminated, cancelled or
surrendered, such Lien, other Collateral or provision of the Guaranty shall be
automatically reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of any such Grantor in respect of any
Lien or other Collateral securing such obligation or the amount of such payment.
 
24. Survival.  All representations and warranties made by the Grantors in this
Agreement and in the certificates or other instru­ments delivered in connection
with or pursuant to this Agreement shall be considered to have been relied upon
by the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that Agent or any
other Secured Party may have had notice or knowledge of any Default or Event of
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any loan or any fee or any other amount
payable under the Credit Agreement is outstanding and unpaid.
 
 
 

--------------------------------------------------------------------------------

 
25. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.
 
(a) THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS, CONTROVERSIES OR DISPUTES
ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.
 
(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF COOK, STATE
OF ILLINOIS; PROVIDED, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL
OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT'S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR
OTHER PROPERTY MAY BE FOUND.  EACH GRANTOR AND AGENT WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 25(b).
 
(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH GRANTOR AND AGENT
HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS (EACH A "CLAIM").  EACH GRANTOR AND AGENT
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.
 
(d) EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF COOK AND
THE STATE OF ILLINOIS, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT
SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
 
 
 

--------------------------------------------------------------------------------

 
(e) NO CLAIM MAY BE MADE BY ANY GRANTOR AGAINST THE AGENT OR ANY OTHER LENDER,
OR ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT,
OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, OR
PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER
THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
HEREWITH, AND EACH GRANTOR HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON
ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR
SUSPECTED TO EXIST IN ITS FAVOR.
 
26. New Subsidiaries.  Pursuant to Section 6.14 of the Credit Agreement, certain
Subsidiaries (whether by acquisition or creation) of any Grantor are required to
enter into this Agreement by executing and delivering in favor of Agent a
Joinder to this Agreement in substantially the form of Annex 1.  Upon the
execution and delivery of Annex 1 by any such new Subsidiary, such Subsidiary
shall become a Guarantor and Grantor hereunder with the same force and effect as
if originally named as a Guarantor and Grantor herein.  The execution and
delivery of any instrument adding an additional Guarantor or Grantor as a party
to this Agreement shall not require the consent of any Guarantor or Grantor
hereunder.  The rights and obligations of each Guarantor and Grantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Guarantor or Grantor hereunder.
 
27. Agent.  Each reference herein to any right granted to, benefit conferred
upon or power exercisable by the “Agent” shall be a reference to Agent, for the
benefit of the Secured Parties.
 
28. Miscellaneous.
 
(a) This Agreement is a Loan Document.  This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this
Agreement.  Any party delivering an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.  The foregoing shall apply to each other Loan
Document mutatis mutandis.
 
(b) Any provision of this Agreement which is prohibited or unenforceable shall
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other
jurisdiction.  Each provision of this Agreement shall be severable from every
other provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.
 
(c) Headings and numbers have been set forth herein for convenience
only.  Unless the contrary is compelled by the context, everything contained in
each Section applies equally to this entire Agreement.
 
 
 

--------------------------------------------------------------------------------

 
(d) Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against any of the Lenders or any Grantor, whether under any rule of
construction or otherwise.  This Agreement has been reviewed by all parties and
shall be construed and interpreted according to the ordinary meaning of the
words used so as to accomplish fairly the purposes and intentions of all parties
hereto.
 
29. ABL Priority
Collateral.                                           Notwithstanding anything
herein to the contrary, prior to the Payment in Full of ABL Priority Debt (as
defined in the Intercreditor Agreement), the requirements of this Agreement to
deliver or grant control over ABL Priority Collateral to the Agent shall be
deemed satisfied by delivery of or granting control over such ABL Priority
Collateral to the ABL Collateral Agent as bailee for the Agent pursuant to the
Intercreditor Agreement.  The parties hereto acknowledge and agree that pursuant
to the ABL Documents, the Grantors may from time to time seek collateral access
agreements or landlord lien waiver agreements (collectively, the “ABL Collateral
Access Agreements”). To the extent any such ABL Collateral Access Agreement is
being sought in favor of the ABL Collateral Agent, the applicable Grantor shall,
subject to the cooperation of the Agent, use commercially reasonable efforts to
cause a substantially identical agreement to be executed in favor of the Agent;
provided, however, that if the terms of any such ABL Collateral Access
Agreements are not acceptable to the Agent, then the applicable Grantor shall
not be required to obtain such ABL Collateral Access Agreements in favor of the
Agent and the Grantor shall not be prevented from obtaining any such ABL
Collateral Access Agreements in favor of the ABL Collateral Agent.
 
30. Intercreditor
Agreement.                                           Notwithstanding anything
herein to the contrary, the liens and security interests granted to the Agent
pursuant to this Agreement and the exercise of any right or remedy by the Agent
hereunder, in each case, with respect to the Collateral are subject to the
limitations and provisions of the Intercreditor Agreement.  In the event of any
conflict between the terms of the Intercreditor Agreement and the terms of this
Agreement with respect to the Collateral, the terms of the Intercreditor
Agreement shall govern and control.
 
[signature pages follow]
 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned parties hereto have caused this Agreement to
be executed and delivered as of the day and year first above written.
 


FULL GRANTORS:
KRONOS WORLDWIDE, INC.
 
 
By: /s/ John A. St. Wrba                         
Name: John A. St. Wrba
 Title: Vice President & Treasurer



                                        KRONOS LOUISIANA, INC.
 
 
                                       By: /s/ John A. St.
Wrba                          
                                        Name: John A. St. Wrba
                                         Title: Vice President & Treasurer



                                        KRONOS (US), INC.
 
 
                                       By: /s/ John A. St.
Wrba                          
                                        Name: John A. St. Wrba
                                         Title: Vice President & Treasurer



LIMITED GRANTOR:
KRONOS INTERNATIONAL, INC.
 
 
By: /s/ John A. St. Wrba                          
Name: John A. St. Wrba
 Title: Vice President & Treasurer






[SIGNATURE PAGE TO GUARANTY AND SECURITY AGREEMENT]
 
   



 
 

--------------------------------------------------------------------------------

 



AGENT:
DEUTSCHE BANK AG NEW YORK BRANCH
 
 
By:  /s/ Marcus M. Tarkington                              
Name:  Marcus M. Tarkington
Title:  Director
 
 
 
By:  /s/ Dusan Lazarov                                        
Name:  Dusan Lazarov
Title:  Director
 






[SIGNATURE PAGE TO GUARANTY AND SECURITY AGREEMENT]
 
   



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 


NAME; CHIEF EXECUTIVE OFFICE; TAX IDENTIFICATION NUMBERS AND ORGANIZATIONAL
NUMBERS
 


Legal Name1
Registered Organization
(Yes/No)
Organizational Number
Federal Taxpayer
Identification Number
Jurisdiction of Formation
Kronos International, Inc.
Yes
File No:  2182484
22-2949593
Delaware2
Kronos Louisiana, Inc.
Yes
File No:  2201495
76-0294961
Delaware
Kronos (US), Inc.
Yes
File No:  2087814
13-334636
Delaware
Kronos Worldwide, Inc.
Yes
File No:  2210471
76-0294959
Delaware



 
1 The business address for the chief executive office for each of Kronos
International, Inc., Kronos Louisiana, Inc., Kronos (US), Inc. and Kronos
Worldwide, Inc. is 5430 LBJ Freeway, Suite 1700, Dallas, Texas, 75240.
 
2 Kronos International, Inc. is also registered in the commercial register in
the local court in Cologne, North Rhine-Westphalia, Federal Republic of Germany.
 




 



 
   



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2
 


DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS    THAT CONSTITUTE COLLATERAL
 


 
OWNER
TYPE OF ACCOUNT
BANK OR INTERMEDIARY
ACCOUNT NUMBERS
Kronos Louisiana, Inc.
Master
Wells Fargo
4127329738
       
Kronos (US), Inc.
Lockbox
Comerica Bank
1852261708
       
Kronos (US), Inc.
Investment
JP Morgan
3241767000
Kronos (US), Inc.
Master
Wells Fargo
4127331072
Kronos (US), Inc.
Accounts Payable
Wells Fargo
8018011349
       
Kronos Worldwide, Inc.
Investment
JP Morgan
3241317004
Kronos Worldwide, Inc.
Master
Wells Fargo
4127329753
       
Kronos (US), Inc.
Cash Dominion
Wells Fargo
4127331080




 
   



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3
 


FORM OF INTERCOMPANY NOTE
 


FIRST AMENDED AND RESTATED
UNSECURED PROMISSORY NOTE
 
$395,695,651.36 February 10, 2014
 
 
Section 1.  Promise to Pay.  For and in consideration of value received, the
undersigned, KRONOS INTERNATIONAL, INC., a corporation duly organized under the
laws of the state of Delaware (“Borrower”), promises to pay, in lawful money of
the United States of America, to the order of Kronos Worldwide, Inc., a
corporation duly organized under the laws of the state of Delaware (“Kronos
Worldwide”), or the holder hereof (as applicable, Kronos Worldwide or such
holder shall be referred to as the “Noteholder”), the principal sum of THREE
HUNDRED NINETY FIVE MILLION SIX HUNDRED NINETY FIVE THOUSAND SIX HUNDRED FIFTY
ONE and 36/100ths United States Dollars ($395,695,651.36) or such lesser amount
as shall equal the unpaid principal amount of the loan made by the Noteholder to
Borrower together with accrued and unpaid interest on the unpaid principal
balance from time to time pursuant to the terms of this First Amended and
Restated Unsecured Promissory Note (this “Note”).  This Note shall be unsecured
and will bear interest on the terms set forth in Section 6 below. Capitalized
terms not otherwise defined shall have the meanings given to such terms in
Section 17.
 
Section 2.  Amendment and Restatement.  This Note renews, replaces, amends and
restates in its entirety the Unsecured Promissory Note dated June 13, 2012 in
the original principal amount of $362,139,930.90 payable to the order of the
Noteholder and executed by the Borrower (the “Original Note”).  This Note
renews, replaces, amends and restates in its entirety the Original Note;
provided that such amendment and restatement shall operate to renew, amend and
modify the rights and obligations of the parties under the Original Note, as
provided herein, but shall not extinguish the obligations under the Original
Note, nor effect a novation thereof.  As of the close of business on the date of
his Note, the unpaid principal balance of the Original Note was $395,695,651.36
and the accrued and unpaid interest thereon was $2,555,760.27.  Pursuant to the
terms of the Original Note, Borrower has exercised its option not pay to
Noteholder any accrued and unpaid quarterly interest payments and instead have
each such payment added to the unpaid principal balance of the Note as of each
such quarterly interest payment date and each such payment added to the unpaid
principal balance not be treated as accrued and unpaid interest.  Accordingly,
as of the close of business on the date of this Note, the unpaid principal
balance is $395,695,651.36 and the accrued and unpaid interest is
$2,555,760.27.  This Note contains the entire understanding between the
Noteholder and the Borrower with respect to the transactions contemplated hereby
and supersedes all other instruments, agreements and understandings between the
Noteholder and the Borrower with respect to the subject matter of this Note.
 
 
 

--------------------------------------------------------------------------------

 
Section 3.  Place of Payment.  All payments will be made at Noteholder’s address
at Three Lincoln Centre, 5430 LBJ Freeway, Suite 1700, Dallas,
Texas   75240-2697, Attention:  Treasurer, or such other place as the Noteholder
may from time to time appoint in writing.
 
Section 4.  Payments.  The unpaid principal balance of this Note and any accrued
and unpaid interest thereon shall be due and payable on the Final Payment
Date.  Prior to the Final Payment Date, any accrued and unpaid interest on an
unpaid principal balance shall be paid in arrears quarterly on the last day of
each March, June, September and December, commencing March 31, 2014; provided,
however, that at Borrower’s option and upon Borrower’s written notice to
Noteholder, Borrower may elect to not pay to Noteholder any such quarterly
interest payment, in which case such quarterly interest payment will instead be
added to the unpaid principal balance of the Note as of such quarterly interest
payment date and will not be treated as accrued and unpaid interest.  All
payments on this Note shall be applied first to accrued and unpaid interest (if
any), and then to principal.  If any payment of principal or interest on this
Note shall become due on a day that is not a Business Day, such payment shall be
made on the next succeeding Business Day and the payment shall be the amount
owed on the original payment date.
 
Section 5.  Prepayments.  This Note may be prepaid in part or in full at any
time without penalty, at any time prior to the Final Payment Date.
 
Section 6.  Interest.  The unpaid principal balance of this Note shall bear
interest at the rate per annum of the LIBOR Rate plus four and three-quarters
percent (4.75%).  In the event that an Event of Default occurs and is
continuing, the unpaid principal amount shall bear interest from the Event of
Default at the rate per annum of the LIBOR Rate plus six and three-quarters
percent (6.75%) until such time as the Event of Default is cured.  Borrower
shall select the LIBOR Interest Period from time to time upon written notice to
Noteholder.  Accrued interest on the unpaid principal of this Note shall be
computed on the basis of a 365- or 366-day year for actual days (including the
first, but excluding the last day) elapsed, but in no event shall such
computation result in an amount of accrued interest that would exceed accrued
interest on the unpaid principal balance during the same period at the Maximum
Rate. Notwithstanding anything to the contrary, this Note is expressly limited
so that in no contingency or event whatsoever shall the amount paid or agreed to
be paid to the Noteholder exceed the Maximum Rate.  If, from any circumstances
whatsoever, the Noteholder shall ever receive as interest an amount that would
exceed the Maximum Rate, such amount that would be excessive interest shall be
applied to the reduction of the unpaid principal balance and not to the payment
of interest, and if the principal amount of this Note is paid in full, any
remaining excess shall be paid to Borrower, and in such event, the Noteholder
shall not be subject to any penalties provided by any laws for contracting for,
charging, taking, reserving or receiving interest in excess of the highest
lawful rate permissible under applicable law.  All sums paid or agreed to be
paid to Noteholder for the use, forbearance or detention of the indebtedness of
the Borrower to Noteholder shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full term of such
indebtedness until payment in full of the principal (including the period of any
renewal or extension thereof) so that the interest on account of such
indebtedness shall not exceed the Maximum Rate.  If at any time the Contract
Rate is limited to the Maximum Rate, any subsequent reductions in the Contract
Rate shall not reduce the rate of interest on this Note below the Maximum Rate
until the total amount of interest accrued equals the amount of interest that
would have accrued if the Contract Rate had not been limited by the Maximum
Rate.  In the event that, upon the Final Payment Date, the total amount of
interest paid or accrued on this Note is less than the amount of interest that
would have accrued if the Contract Rate had not been limited by the Maximum
Rate, then at such time, to the extent permitted by law, in addition to the
principal and any other amounts Borrower owes to the Noteholder, the Borrower
shall pay to the Noteholder an amount equal to the difference between:  (i) the
lesser of the amount of interest that would have accrued if the Contract Rate
had not been limited by the Maximum Rate or the amount of interest that would
have accrued if the Maximum Rate had at all times been in effect; and (ii) the
amount of interest actually paid on this Note.
 
 
 

--------------------------------------------------------------------------------

 
Section 7.  Remedy.  Upon the occurrence and during the continuation of an Event
of Default, the Noteholder shall have all of the rights and remedies provided in
the applicable Uniform Commercial Code, this Note or any other agreement among
Borrower and in favor of the Noteholder, as well as those rights and remedies
provided by any other applicable law, rule or regulation.  In conjunction with
and in addition to the foregoing rights and remedies of the Noteholder, the
Noteholder may declare all indebtedness due under this Note, although otherwise
unmatured, to be due and payable immediately without notice or demand
whatsoever.  All rights and remedies of the Noteholder are cumulative and may be
exercised singly or concurrently.  The failure to exercise any right or remedy
will not be a waiver of such right or remedy.
 
Section 8.  Right of Offset.  The Noteholder shall have the right of offset
against amounts that may be due by the Noteholder now or in the future to
Borrower against amounts due under this Note.
 
Section 9.  Record of Outstanding Indebtedness.  The date and amount of each
repayment of principal outstanding under this Note or interest thereon shall be
recorded by Noteholder in its records.  The principal balance outstanding and
all accrued or accruing interest owed under this Note as recorded by Noteholder
in its records shall be the best evidence of the principal balance outstanding
and all accrued or accruing interest owed under this Note; provided that the
failure of Noteholder to so record or any error in so recording or computing any
such amount owed shall not limit or otherwise affect the obligations of the
Borrower under this Note to repay the principal balance outstanding and all
accrued or accruing interest.
 
Section 10.  Waiver.  Borrower and each surety, endorser, guarantor, and other
party now or subsequently liable for payment of this Note, severally waive
demand, presentment for payment, notice of nonpayment, notice of dishonor,
protest, notice of protest, notice of the intention to accelerate, notice of
acceleration, diligence in collecting or bringing suit against any party liable
on this Note, and further agree to any and all extensions, renewals,
modifications, partial payments, substitutions of evidence of indebtedness, and
the taking or release of any collateral with or without notice before or after
demand by the Noteholder for payment under this Note.
 
Section 11.  Costs and Attorneys’ Fees.  In addition to any other amounts
payable to Noteholder pursuant to the terms of this Note, in the event the
Noteholder incurs costs in collecting on this Note, this Note is placed in the
hands of any attorney for collection, suit is filed on this Note or if
proceedings are had in bankruptcy, receivership, reorganization, or other legal
or judicial proceedings for the collection of this Note, Borrower and any
guarantor jointly and severally agree to pay on demand to the Noteholder all
expenses and costs of collection, including, but not limited to, reasonable
attorneys’ fees incurred in connection with any such collection, suit, or
proceeding, in addition to the principal and interest then due.
 
 
 

--------------------------------------------------------------------------------

 
Section 12.  Time of Essence.  Time is of the essence with respect to all of
Borrower’s obligations and agreements under this Note.
 
Section 13.  Jurisdiction and Venue.  THIS NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF TEXAS, WITHOUT
GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER
OF THE STATE OF TEXAS OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE
APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF
TEXAS.  BORROWER CONSENTS TO JURISDICTION IN THE COURTS LOCATED IN DALLAS, TEXAS
 
Section 14.  Notice.  Any notice or demand required by this Note shall be deemed
to have been given and received on the earlier of (i) when the notice or demand
is actually received by the recipient or (ii) 72 hours after the notice is
deposited in the United States mail, certified or registered, with postage
prepaid, and addressed to the recipient.  The address for giving notice or
demand under this Note (i) to the Noteholder shall be the place of payment
specified in Section 3 or such other place as the Noteholder may specify in
writing to the Borrower and (ii) to Borrower shall be the address below the
Borrower’s signature or such other place as the Borrower may specify in writing
to the Noteholder.
 
Section 15.  Successors and Assigns.  All of the covenants, obligations,
promises and agreements contained in this Note made by Borrower shall be binding
upon its successors and permitted assigns, as applicable.  Notwithstanding the
foregoing, Borrower shall not assign this Note or its performance under this
Note without the prior written consent of the Noteholder.  Noteholder at any
time may assign this Note without the consent of Borrower.
 
Section 16.  Amendment or Waiver of Provisions of this Note.  No amendment or
waiver of any provision of this Note shall in any event be effective unless the
same shall be in a writing referring to this Note and signed by the Borrower and
the Noteholder.  Such amendment or waiver shall be effective only in the
specific instance and for the specific purpose for which given.  No waiver of
any of the provisions of this Note shall be deemed or shall constitute a waiver
of any other provisions, whether or not similar, nor shall any waiver constitute
a continuing waiver.
 
Section 17.  Definitions.  For purposes of this Note, the following terms shall
have the following meanings:
 
(a)           “Business Day” shall mean any day banks are open in the state of
Texas.


(a)           “Contract Rate” means the amount of any interest (including fees,
charges or expenses or any other amounts that, under applicable law, are deemed
interest) contracted for, charged or received by or for the account of
Noteholder.


 
 

--------------------------------------------------------------------------------

 
(c)           “Eurodollar Reserve Percentage” means, for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any basic,
supplemental or emergency reserves) in respect of eurocurrency liabilities or
any similar category of liabilities for a member bank of the Federal Reserve
System in New York City


(d)           “Event of Default” wherever used herein, means any one of the
following events:


(i)           the Borrower fails to pay any amount due on this Note and/or any
fees or sums due under or in connection with this Note after any such payment
otherwise becomes due and payable and three Business Days after demand for such
payment;
 
(ii)           the Borrower otherwise fails to perform or observe any other
provision contained in this Note and such breach or failure to perform shall
continue for a period of thirty days after notice thereof shall have been given
to the Borrower by the Noteholder;
 
(iii)           a case shall be commenced against Borrower, or Borrower shall
file a petition commencing a case, under any provision of the Federal Bankruptcy
Code of 1978, as amended, or shall seek relief under any provision of any other
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation law of any jurisdiction, whether now or hereafter in
effect, or shall consent to the filing of any petition against it under such
law, or Borrower shall make an assignment for the benefit of its creditors, or
shall admit in writing its inability to pay its debts generally as they become
due, or shall consent to the appointment of a receiver, trustee or liquidator of
Borrower or all or any part of its property; or
 
(iv)           an event occurs that, with notice or lapse of time, or both,
would become any of the foregoing Events of Default.
 
(e)           “Final Payment Date” shall mean March 31, 2021.
 
(f)           “Interest Period” means, a period of one (1), two (2), three (3),
six (6) or nine (9) months or, if agreed by Noteholder, twelve (12) months.
 
(g)           “LIBOR” means the rate of interest per annum determined on the
basis of the rate for deposits in Dollars for a period equal to the applicable
Interest Period which appears on Reuters Screen LIBOR01 Page (or any applicable
successor page) at approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of the applicable Interest Period (rounded upward, if
necessary, to the nearest 1/100th of 1%).  If, for any reason, such rate does
not appear on Reuters Screen LIBOR01 Page (or any applicable successor page),
then “LIBOR” shall be determined by Noteholder to be the arithmetic average of
the rate per annum at which deposits in Dollars in minimum amounts of at least
$5,000,000 would be offered by first class banks in the London interbank market
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of the applicable Interest Period for a period equal to such Interest
Period.  Notwithstanding the foregoing, in no event shall LIBOR be less than
1.00%.
 
 
 

--------------------------------------------------------------------------------

 
(h)           “LIBOR Rate” means a rate per annum (rounded upwards, if
necessary, to the next higher 1/100th of 1%) determined by Noteholder pursuant
to the following formula:
 


LIBOR Rate =
LIBOR
1.00-Eurodollar Reserve Percentage





(i)           “Maximum Rate” shall mean the highest lawful rate permissible
under applicable law for the use, forbearance or detention of money.
 


BORROWER:


Kronos International, Inc.








By:                                                               
John A. St. Wrba
Vice President and Treasurer


Address:


5430 LBJ Freeway, Suite 1700
Dallas, Texas   75240-2697


 



 
   



 
 

--------------------------------------------------------------------------------

 

As of the date hereof, Kronos Worldwide, Inc., as the Noteholder, hereby agrees
that this Note renews, replaces, amends and restates in its entirety the
Original Note (but shall not extinguish the obligations under the Original Note,
nor effect a novation thereof), and that the unpaid principal of $395,695,651.36
and, the accrued and unpaid interest thereon of $2,555,760.27 was owed under the
Original Note as of the close of business on the date of this Note are the
unpaid principal and the accrued and unpaid interest thereon, respectively, owed
under this Note as of the close of business on the date of this Note.




KRONOS WORLDWIDE, INC.








By:                                                               
Tim C. Hafer
Vice President and Controller









 
   



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4
 


LIST OF UNIFORM COMMERCIAL CODE FILING JURISDICTIONS
 


Grantor
Jurisdictions
Kronos International, Inc.
Delaware
Kronos Louisiana, Inc.
Delaware
Kronos (US), Inc.
Delaware
Kronos Worldwide, Inc.
Delaware





 



 
   



 
 

--------------------------------------------------------------------------------

 

ANNEX 1 TO GUARANTY AND SECURITY AGREEMENT
 
FORM OF JOINDER
 


Joinder No. ____ (this “Joinder”), dated as of ____________ 20___, to the
Guaranty and Security Agreement, dated as of February 18, 2014 (as amended,
restated, supplemented, or otherwise modified from time to time, the “Guaranty
and Security Agreement”), by and among each of the parties listed on the
signature pages thereto and those additional entities that thereafter become
parties thereto (collectively, jointly and severally, “Grantors” and each,
individually, a “Grantor”) and DEUTSCHE BANK AG NEW YORK BRANCH, a national
banking association (“DB”), in its capacity as agent for the Secured Parties (in
such capacity, together with its successors and assigns in such capacity,
“Agent”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Credit Agreement dated as of February 18, 2014
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”) by and among Kronos Worldwide, Inc., as the borrower
(the “Borrower”), the lenders party thereto as “Lenders” (such Lenders, together
with their respective successors and assigns in such capacity, each,
individually, a “Lender” and, collectively, the “Lenders”), and Agent, the
Lenders have agreed to make certain financial accommodations available to the
Borrower from time to time pursuant to the terms and conditions thereof; and
 
WHEREAS, initially capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Guaranty and
Security Agreement or, if not defined therein, in the Credit Agreement, and this
Joinder shall be subject to the rules of construction set forth in Section 1(b)
of the Guaranty and Security Agreement, which rules of construction are
incorporated herein by this reference, mutatis mutandis; and
 
WHEREAS, Grantors have entered into the Guaranty and Security Agreement in order
to induce the Secured Parties to make certain financial accommodations to the
Borrower as provided for in the Credit Agreement, the other Loan Documents, the
Secured Cash Management Agreements and the Secured Hedge Agreements; and
 
WHEREAS, pursuant to Section 6.14 of the Credit Agreement and Section 26 of the
Guaranty and Security Agreement, certain Subsidiaries of the Credit Parties,
must execute and deliver certain Loan Documents, including the Guaranty and
Security Agreement, and the joinder to the Guaranty and Security Agreement by
the undersigned new Grantor or Grantors (collectively, the “New Grantors”) may
be accomplished by the execution of this Joinder in favor of Agent, for the
benefit of the Secured Parties; and
 
WHEREAS, each New Grantor (a) is a Subsidiary of the Borrower and, as such, will
benefit by virtue of the financial accommodations extended to the Borrower by
the Lenders and each other applicable Secured Party and (b) by becoming a
Grantor will benefit from certain rights granted to the Grantors pursuant to the
terms of the Loan Documents and the Secured Cash Management Agreements and the
Secured Hedge Agreements.
 
 
 

--------------------------------------------------------------------------------

 
NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Grantor hereby agrees as follows:
 
1.           In accordance with Section 26 of the Guaranty and Security
Agreement, each New Grantor, by its signature below, becomes a “Grantor” and
“Guarantor” under the Guaranty and Security Agreement with the same force and
effect as if originally named therein as a “Grantor” and “Guarantor” and each
New Grantor hereby (a) agrees to all of the terms and provisions of the Guaranty
and Security Agreement applicable to it as a “Grantor” or “Guarantor” thereunder
and (b) represents and warrants that the representations and warranties made by
it as a “Grantor” or “Guarantor” thereunder are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that are already qualified or modified by
materiality in the text thereof) on and as of the date hereof.  In furtherance
of the foregoing, each New Grantor hereby (a) jointly and severally
unconditionally and irrevocably guarantees as a primary obligor and not merely
as a surety the full and prompt payment when due, whether upon maturity,
acceleration, or otherwise, of all of the Guarantied Obligations, and
(b) unconditionally grants, assigns, and pledges to Agent, for the benefit of
the Secured Parties, to secure the Secured Obligations, a continuing security
interest in and to all of such New Grantor's right, title and interest in and to
the Collateral.  Each reference to a “Grantor” or “Guarantor” in the Guaranty
and Security Agreement shall be deemed to include each New Grantor.  The
Guaranty and Security Agreement is incorporated herein by reference.
 
2.           Schedule 1, Name; Chief Executive Office; Tax Identification
Numbers and Organizational Numbers, Schedule 2, “Deposit Accounts and Securities
Accounts”, Schedule 3, “Controlled Account Banks”, and Schedule 4, “List of
Uniform Commercial Code Filing Jurisdictions” attached hereto supplement
Schedule 1, Schedule 2, Schedule 3, and Schedule 4 respectively, to the Guaranty
and Security Agreement and shall be deemed a part thereof for all purposes of
the Guaranty and Security Agreement.
 
3.           Each New Grantor authorizes Agent at any time and from time to time
to file, transmit, or communicate, as applicable, financing statements and
amendments thereto (i) describing the Collateral as “all personal property of
debtor” or “all assets of debtor” or words of similar effect, (ii) describing
the Collateral as being of equal or lesser scope or with greater detail, or
(iii) that contain any information required by part 5 of Article 9 of the Code
for the sufficiency or filing office acceptance.  Each New Grantor also hereby
ratifies any and all financing statements or amendments previously filed by
Agent in any jurisdiction in connection with the Loan Documents.
 
4.           Each New Grantor represents and warrants to Agent and the other
Secured Parties, that this Joinder has been duly executed and delivered by such
New Grantor and constitutes its legal, valid, and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium, or other similar laws affecting creditors’ rights
generally and general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).
 
 
 

--------------------------------------------------------------------------------

 
5.           This Joinder is a Loan Document.  This Joinder may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Joinder.  Delivery of an executed counterpart of this Joinder by telefacsimile
or other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Joinder.  Any party
delivering an executed counterpart of this Joinder by telefacsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Joinder but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Joinder.
 
6.           The Guaranty and Security Agreement, as supplemented hereby, shall
remain in full force and effect.
 
7.           THIS JOINDER SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF
LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 25
OF THE GUARANTY AND SECURITY AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED
HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.
 


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 



 
 
   



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Joinder to the Guaranty
and Security Agreement to be executed and delivered as of the day and year first
above written.
 
NEW GRANTOR:
[NAME OF NEW GRANTOR]
 
 
By:                                                                       
Name:                                                                        
Title:                                                                      




 



AGENT:
DEUTSCHE BANK AG NEW YORK BRANCH
 
 
By:                                                                      
Name:
Title:
 
 
 
By:                                                                      
Name:
Title:






[SIGNATURE PAGE TO JOINDER NO. ___ TO GUARANTY AND SECURITY AGREEMENT]
 
   



 
 

--------------------------------------------------------------------------------

 

EXHIBIT 1
 
[Form of]
 


 
ISSUER’S ACKNOWLEDGMENT
 
The undersigned hereby (i) acknowledges receipt of the Guaranty and Security
Agreement (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Agreement;” capitalized terms used but not otherwise
defined herein shall have the meanings assigned to such terms in the Agreement),
dated as of February 18, 2014, made by KRONOS WORLDWIDE, INC., a Delaware
Corporation (the “Borrower”), the Guarantors party thereto and DEUTSCHE BANK AG
NEW YORK BRANCH, as collateral agent (in such capacity and together with any
successors in such capacity, the “Agent”), (ii) agrees promptly to note on its
books the security interests granted to the Agent and confirmed under the
Agreement, (iii) agrees that it will comply with instructions of the Agent with
respect to the applicable Securities Collateral (including all Capital Stock of
the undersigned) without further consent by the applicable Grantor, (iv) agrees
to notify the Agent upon obtaining knowledge of any interest in favor of any
person in the applicable Securities Collateral that is adverse to the interest
of the Agent therein and (v) waives any right or requirement at any time
hereafter to receive a copy of the Agreement in connection with the registration
of any Securities Collateral thereunder in the name of the Agent or its nominee
or the exercise of voting rights by the Agent or its nominee.
 
[                                                          ]
 
 
By:
   

 
 
 
Name:

 
 
 
Title:

 


 




